United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1445
                                   ___________

Kevin Noyes, individually,              *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
American Tissue Services Foundation, *
a Delaware not for profit organization, *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                        *
                                   ___________

                             Submitted: November 14, 2008
                                Filed: February 10, 2009
                                 ___________

Before MURPHY, HANSEN, and RILEY, Circuit Judges.
                               ______________
PER CURIAM.

      Kevin Noyes (Noyes) appeals the district court’s1 adverse grant of summary
judgment on his claim against his former employer, American Tissue Services
Foundation (ATSF), for whistleblower retaliation under the Minnesota Whistleblower
Act, Minn. Stat. § 181.932. The district court determined Noyes failed to set forth a
prima facie case of retaliation, saying “there is insufficient evidence showing that


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
ATSF terminated Noyes for engaging in statutorily protected conduct to create a
genuine issue [] of material fact as to causation.”

        “To establish a prima facie case of retaliatory discharge, the employee must
show: (1) statutorily-protected conduct by the employee; (2) adverse employment
action by the employer; and (3) a causal connection between the two.” Cokley v. City
of Otsego, 623 N.W.2d 625, 630 (Minn. Ct. App. 2001) (quotation omitted). The
district court found “Noyes made a statutorily protected report,” and Noyes’s
termination was an adverse employment action. However, approximately four to five
months separated Noyes’s report and the adverse employment action, and without
more evidence, the district court refused to speculate by inferring decision-maker
knowledge of Noyes’s report and thereby inferring causation. Upon de novo review
of the record, viewing that record in the light most favorable to Noyes, see Jacob-Mua
v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of review), and having
carefully considered the parties’ arguments, we conclude summary judgment was
properly granted for the reasons stated by the district court.

       Noyes also argues the district court erroneously denied Noyes’s former co-
plaintiffs leave to amend the complaint to assert punitive damages. Because the
district court properly granted summary judgment on Noyes’s claims, the punitive
damages issue is moot. See, e.g., Misischia v. St. John’s Mercy Health Sys., 457 F.3d
800, 805-06 (8th Cir. 2006) (explaining, where the entire lawsuit was properly
dismissed with prejudice, the issue of whether the district court erred in denying a
motion to disqualify attorneys was moot).




                                         -2-
      The judgment of the district court is affirmed. See 8th Cir. R. 47B.2
                    ______________________________




      2
        Noyes filed a motion to strike ATSF’s argument that Noyes failed to present
evidence establishing he engaged in a protected activity. Noyes contends ATSF failed
to preserve the issue by filing a cross-appeal. ATSF was not required to cross-appeal.
See United States v. Am. Ry. Express Co., 265 U.S. 425, 435 (1924) (explaining “the
appellee may, without taking a cross-appeal, urge in support of a decree any matter
appearing in the record, although his argument may involve an attack upon the
reasoning of the lower court”). We deny Noyes’s motion to strike.

                                         -3-